Citation Nr: 0938578	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran & B. A.
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in August 2009.  A transcript 
of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for hearing 
loss and tinnitus, and in regard to the evaluation of PSD 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 5, 2009, prior to the promulgation of a decision in 
the appeal in regard to the issue of entitlement to service 
connection for diabetes mellitus, the Board received 
notification from the Veteran that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran in 
regard to service connection for diabetes mellitus have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn the appeal in 
regard to the issue of entitlement to service connection for 
diabetes mellitus and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal in regard to the issue of entitlement to service 
connection for diabetes mellitus and it is dismissed.


ORDER

The appeal in regard to service connection for diabetes 
mellitus is dismissed.


REMAND

Initially, the Board notes that a May 1999 determination from 
the Social Security Administration (SSA) reflects that the 
Veteran is in receipt of SSA disability benefits.  The 
records have not been associated with the claims file.  

Next, the Veteran asserts that his PSD is worse than the 
reflected in the initial 30 percent rating assigned by the 
agency of original jurisdiction (AOJ) as reflected in the 
March 2007 rating decision.  In that regard, the Board notes 
that Global Assessment of Functioning (GAF) rating have 
ranged from 40-55.  A February 2006 VA record reflects a 
Global Assessment of Functioning (GAF) rating of 53, a March 
2006 VA record notes a GAF rating of 55, a May 2006 record 
shows a GAF rating of 50 and a December 2006 record reflects 
a GAF rating of 52.  In addition, a GAF rating of 50 was 
assigned on VA examination in March 2007, and a June 2008 
record reflects a GAF rating of 40, with notation of 
significant deterioration.  A private report, received in 
January 2008, shows a GAF of 45.  

The Board notes that under the rating criteria, a 100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (2009).

In this case, the Board finds that there is insufficient 
evidence upon which to base a determination as to the degree 
of impairment due to PSD.  Thus, further development is 
necessary in regard to this issue.  

In addition, the Veteran asserts that he has hearing loss and 
tinnitus as a result of service.  His DD Form 214 shows that 
his military occupational specialty (MOS) was avionic 
equipment repairman.  In addition, he testified that he 
worked as a CH-47 helicopter mechanic, that he was on the 
flight lines constantly, that he served as a gunner at times 
and that he was subject to frequent incoming mortar attacks.  
Transcript at 11 (2009).  A February 2006 VA record notes a 
history of tinnitus, a March 2006 record reflects complaints 
of a buzzing sensation in his left ear, and hearing 
loss/difficulty has been noted.  Id. at .14-16.  In this 
case, the Board finds that further development is in order as 
to the issues of entitlement to service connection for 
hearing loss and tinnitus.  

The Board notes that the term "hearing loss disability" is 
defined in VA regulations.  For the purposes of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and current disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any SSA records 
pertinent to the Veteran's claims, to 
include any decisions and the medical 
records, upon which any decision was 
based.  All records obtained should be 
associated with the claims file.

2.  The AOJ should schedule the Veteran 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion in regard to the degree of 
social and/or occupational impairment due 
to the Veteran's service-connected PSD.  
The examiner should address the varying 
GAF ratings, and if any increase in the 
degree of impairment is identified during 
the relevant period, the examiner should 
specify the date of any increase, to the 
extent possible.  A complete rationale 
should accompany any opinion provided.  

3.  The AOJ should schedule the Veteran 
for a VA audiology examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any hearing loss or 
tinnitus is related to service, to include 
any in-service noise exposure.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  In light of the above, the claims 
should be readjudciated. If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


